DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (US 2007/0046243).
Hori discloses and shows a shift device configured to be mounted on a vehicle, the shift device comprising: 
a shift switching member (46) that includes a plurality of valley parts (46a) corresponding to a shift position; 
a positioning member (47) that is provided to establish the shift position in a state of being fitted into any one of the plurality of valley parts of the shift switching member; 
a motor (5) including a rotor (11) and a stator (12) and driving the shift switching member; 
a speed reduction mechanism section (6) that rotates the shift switching member in a state in which a rotation speed transmitted from the motor is reduced; 
a rotor rotational angle sensor (7) that detects a rotational angle of the rotor; and 
an output shaft rotational angle (8) sensor that detects a rotational angle of the shift switching member, wherein 
the shift device is configured to associate an output value of the output shaft rotational angle sensor and an output value of the rotor rotational angle sensor at a predetermined position of the positioning member with respect to at least one valley part of the plurality of valley parts of the shift switching member and detect the number of rotations of the motor based on the association (paras. 0057-0059).
Regarding claim 2, Hori further comprises a nonvolatile storage section  (81) that stores the association between the output value of the output shaft rotational angle sensor and the output value of the rotor rotational angle sensor at the predetermined position.
Regarding claim 3, the storage section stores a map (Fig. 8) in which the output value of the output shaft rotational angle sensor and the output value of the rotor rotational angle sensor at the predetermined position are associated with each other, and the shift device is configured to detect the number of rotations of the motor based on the map stored in the storage section.
Regarding claim 4, the shift device is configured to associate the output values of the output shaft rotational angle sensor and the output values of the rotor rotational angle sensor at a plurality of the predetermined positions when the motor is rotated in a first direction and when the motor is rotated in a second direction opposite to the first direction (paras. 0057-0059).
Regarding claim 5, the predetermined position is a position from a valley bottom of the valley part of the shift switching member to a top portion of a peak part separating the adjacent valley parts.
Regarding claim 6, the speed reduction mechanism section (see Fig. 3) includes a driving-side member that is provided at a motor side, and a driven-side member that is provided in the shift switching member and is rotated according to rotation of the driving-side member, 
a predetermined amount of a backlash is provided between the driving-side member and the driven-side member, and the driving-side member and the driven-side member are configured to be rotatable relative to each other by the predetermined amount of the back lash (para. 0068), and 
the number of rotations of the motor is detected based on the association between the output values of the output shaft rotational angle sensor and the output values of the rotor rotational angle sensor in a state where the backlash between the driving-side member and the driven-side member is reduced (para. 0070).
Regarding claim 7, in the map, the output values of the output shaft rotational angle sensor and the output values of the rotor rotational angle sensor are associated with each other at a plurality of the predetermined positions, and the number of rotations of the motor is detected based on a linear interpolation of the association at the plurality of the predetermined positions (para. 0076).
Regarding claim 8, the predetermined position is a position until the positioning member moves from the valley bottom of the valley part to the top portion of the peak part of the shift switching member.
Regarding claim 9, the shift device is configured to correct the number of rotations of the motor detected based on the association, and the correction is made based on the rotational angle of the rotor detected by the rotor rotational angle sensor (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658


/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658